        Case 2:18-cv-01368-MJH-CRE Document 64 Filed 07/23/20 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                       PITTSBURGH

    RUSSELL E. KLING, M.D.;                        )
                                                   )
                                                   )                   2:18-CV-01368-MJH
                 Plaintiff,                        )
                                                   )
         vs.                                       )
                                                   )
    UNIVERSITY OF PITTSBURGH                       )
                                                   )
    MEDICAL CENTER, UNIVERSITY
    HEALTH CENTER OF PITTSBURGH, VU
    T. NGUYEN, M.D.;

                 Defendants,

                               Memorandum Opinion and Order

         This case was referred to United States Magistrate Judge Cynthia Reed Eddy for pretrial

proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1)(A) and (B),

and Rule 72 of the Local Rules for Magistrate Judges. On May 8, 2020, Judge Eddy issued a

Report and Recommendation (ECF No. 60) recommending that the Court grant Defendants,

University of Pittsburgh Medical Center, University Health Center of Pittsburgh d/b/a UPMC

Medical Education’s Partial Motion to Dismiss (ECF No. 49) and dismiss Plaintiff, Russell E.

Kling, M.D.’s, Negligent Infliction of Emotional Distress (“NIED”) claim. The parties were

informed that written objections to the Report and Recommendation were due by May 22, 2020.

Dr. Kling filed timely written objections, and Defendants filed a response to said objections.

(ECF Nos. 61 and 63). Following de novo review, Judge Eddy’s Report and Recommendation

will be adopted, and Defendants’ Partial Motion to Dismiss will be granted. 1




1
 Rule 72 of the Federal Rules of Civil Procedure provides in pertinent part: “The district judge
may accept, reject, or modify the recommended disposition; receive further evidence; or return
the matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).
      Case 2:18-cv-01368-MJH-CRE Document 64 Filed 07/23/20 Page 2 of 7




      I.      Background

       Because the Court writes primarily for the parties, the Court provides only a condensed

background here. The facts of this case are provided in greater detail in Judge Eddy’s Report and

Recommendation in this matter. (ECF No. 60). For purposes of Defendants’ Partial Motion to

Dismiss Plaintiff’s NIED claim, the determinative issue from Dr. Kling’s First Amended

Complaint is his alleged status as a paid resident physician with Defendants. (ECF No. 47 at ¶

12). Said status alleges his relationship with Defendants as employee/employer and/or

student/university. Id.

       Among other claims not relevant to this Motion, Plaintiff’s First Amended Complaint

alleges a claim for negligent infliction of emotional distress. Defendants move to dismiss only

this NIED claim. In her May 8, 2020 Report and Recommendation, Judge Eddy concluded that

Dr. Kling’s NIED claim should be dismissed, because Pennsylvania law does not recognize an

employee/employer or a student/university relationship as the basis for an NIED claim.

Accordingly, Judge Eddy recommended Defendants’ Partial Motion to Dismiss be granted.

      II.     Discussion

       Dr. Kling objects to Judge Eddy’s Report and Recommendation, arguing that Judge Eddy

erred in concluding that, under the purview of a NIED claim between a college/university and

student, no special relationship and no fiduciary relationship can exist. Dr. Kling also objects to

her finding that the student/university and/or employee/employer relationship between Plaintiff

and Defendants, without more, does not present the potential for deep emotional harm in the

event of a breach. Further, he challenges Judge Eddy’s determination that neither, nor both

relationships together, imply a duty for Defendants to care for Plaintiff’s emotional well-being.

Finally, Dr. Kling argues that Judge Eddy should have applied the factors set forth in Toney v.



                                                 2
      Case 2:18-cv-01368-MJH-CRE Document 64 Filed 07/23/20 Page 3 of 7




Chester Cnty. Hosp., 36 A.3d 83, 95 (Pa. 2011) and that she should have found a special

relationship between Plaintiff and Defendants. (ECF No. 61). These timely objections require

the district judge to “make a de novo determination of those portions of the report . . . to which

objection is made.” 28 U.S.C. § 636(b)(1); Sample v. Diecks, 885 F.2d 1099, 1106 n.3 (3d Cir.

1989); Fed. R. Civ. P. 72(b)(3).

               A.      Special Relationship Objections

       In three of his objections, Dr. Kling contends that Judge Eddy should have found that he

and Defendants maintained a contractual relationship and/or fiduciary relationship sufficient to

support his NIED claim. Dr. Kling also argues that Judge Eddy failed to analyze the factors set

forth in Toney v. Chester Cnty. Hosp., 36 A.3d 98 (Pa. 2011), when she determined that no duty

exists in this case. Under the pleaded facts, Dr. Kling can only maintain an NIED claim if he can

establish that the parties’ employee/employer and/or student/university relationship presents any

special contractual or fiduciary relationship that is recognized as sufficient to support a NIED

cause of action under Pennsylvania law.

       A claim of NIED is restricted to situations that include (1) a contract or fiduciary

relationship, (2) a physical impact to the plaintiff, (3) the plaintiff was in a zone of danger and

reasonably experienced a fear of impending physical injury, or (4) the plaintiff observed a

tortious injury of a close relative. Weiley v. Albert Einstein Med. Ctr., 51 A.3d 2020, 217 (Pa.

Sup. 2012) (citing Doe v. Philadelphia Cmty. Health Alt. AIDS Task Force, 745 A.2d 25, 26 (Pa.

Super. 2000). Pennsylvania courts have limited contract or fiduciary duty-based NIED claims, to

cases presenting “preexisting relationships involving duties that obviously and objectively hold

the potential of deep emotional harm in the event of a breach…” Weiley, 51 A.3d at 218 (citing

Toney v. Chester Cnty. Hosp., 36 A.3d 83, 95 (Pa. 2011).



                                                  3
      Case 2:18-cv-01368-MJH-CRE Document 64 Filed 07/23/20 Page 4 of 7




       The Toney case involved a patient-mother, who allegedly experienced emotional distress

upon birthing her son and observing that he had severe physical deformities and where the

hospital had failed to inform her of that fact prenatally. Toney, 36 A.3d at 98. In Toney, the

Pennsylvania Supreme Court, by per curiam decision, recognized the existence of a special

relationship between a patient-mother and hospital, based upon finding that the hospital had an

implied duty of care for the patient/mother’s emotional well-being. Id. at 118. Since Toney, the

court in Hershman v. Muhlenberg College, 17 F.Supp.3d 454 (E.D. Pa. 2014) noted that,

Pennsylvania’s intermediate appellate courts and trial courts have limited special relationships to

the narrow grounds announced by Toney, and said courts have refused to extend NIED liability

any further. Id. at 460 (citations omitted).

       Furthermore, other courts, who have considered contract or fiduciary relationships to

support NIED claims, have not extended the findings from Toney to recognize any NIED cause

of action for relationships between a college/university and a student and/or between an

employer and employee. Walsh v. Univ. of Pittsburgh, 2015 WL 128104, at *15 (W.D. Pa. Jan.

8, 2015) (no special relationship between college and student for NIED claim); Hershman v.

Muhlenberg Coll., 2014 WL 1661210, at *4 (E.D.Pa. Apr.24, 2014) (same); MDB v.

Punxsutawney Christian Sch., 386 F. Supp. 3d 565, 594 (W.D. Pa. 2019) (no special relationship

between a minor student and a private school); Black v. Cmty. Educ. Centers, Inc., 2014 WL

859313 (E.D.Pa. Mar. 4, 2014) (no special relationship between employer and employee for

NIED claim); Adair v. PricewaterhouseCoopers LLP, 2011 WL 204624, at *4 (E.D. Pa. Jan. 21,

2011) (same). See also Denton v. Silver Stream Nursing & Rehab. Ctr., 739 A.2d 571, 578 (Pa.

Super. 1999) (no NIED claim between employer/employee due to lack of duty to protect from




                                                 4
      Case 2:18-cv-01368-MJH-CRE Document 64 Filed 07/23/20 Page 5 of 7




emotional distress). As such, there is no basis to find any NIED liability against the Defendants

herein.

          Therefore, following de novo review, the Court concurs with Judge Eddy’s determination

that Pennsylvania law, governing negligent infliction of emotional distress causes of action, has

not extended to other special relationships beyond the holding of Toney. Further, the Court

concurs with Judge Eddy’s determination that, under Pennsylvania law, Plaintiff and Defendants

did not maintain a special contractual or fiduciary relationship to establish any duty to support

liability for Plaintiff’s NIED claim. This Court finds no error in Judge Eddy’s determination.

          b.     Restatement (Second of Torts) Section 323 Objection

          Dr. Kling next objects because Judge Eddy rejected his argument that the relationship

between Plaintiff and Defendants as a student/university and/or employee/employer presents the

potential for deep emotional harm in the event of a breach of a duty of care for Plaintiff’s

emotional well-being. In support of his objection, Dr. Kling advocates for the application of

Restatement (Second) of Torts Section 323. (ECF No. 61). Dr. Kling did not reference or

analyze Section 323 in his brief in opposition to Defendants’ Partial Motion to Dismiss. (ECF

No. 52). While Rule 72(b) requires a district judge to conduct a “de novo determination,” the

rule does not permit a litigant to introduce new legal theories. Breeden v. Eckard, 2016 WL

1106893, at *5 (E.D. Pa. Mar. 22, 2016) (citing Borden v. Secretary of HHS, 836 F.2d 4, 6 (1st

Cir. 1987)). Dr. Kling is not now permitted to introduce Section 323 as an objection to Judge

Eddy’s Report and Recommendation, because he did not raise the same in response to

Defendants’ Partial Motion to Dismiss. Accordingly, the Court may deem said argument waived

and need not consider the same as a basis to sustain Dr. Kling’s objections.




                                                  5
      Case 2:18-cv-01368-MJH-CRE Document 64 Filed 07/23/20 Page 6 of 7




       However, even upon consideration of said Section 323(a) objection, Dr. Kling’s

arguments are unpersuasive. Section 323 provides as follows:

       § 323. Negligent Performance of Undertaking to Render Services

       One who undertakes, gratuitously or for consideration, to render services to
       another which he should recognize as necessary for the protection of the other's
       person or things, is subject to liability to the other for physical harm resulting
       from his failure to exercise reasonable care to perform his undertaking, if

       (a) his failure to exercise such care increases the risk of such harm, or

       (b) the harm is suffered because of the other's reliance upon the undertaking.

Restatement (Second) of Torts § 323.

       Dr. Kling argues that Section 323(a) applies because, Defendants requested official

documentation from the psychologist/psychiatrist who evaluated and diagnosed Dr. Kling ‘s

learning disability; they requested a neuropsychological examination of Dr. Kling to be

administered by UPMC; they required Dr. Kling to submit to drug and alcohol testing; they

instructed him to schedule appointments with a primary care physician and a psychiatrist for

medical evaluations; and they instructed Dr. Kling to submit to sleep disorder testing. (ECF No.

47 at ¶¶ 39, 50-51, and 59). After reviewing the language of Section 323 and searching for its

relationship to an NIED claim, this Court finds no applicability here. The Defendants’ requests

were not pursuant to services provided to Dr Kling. Dr. Kling has not demonstrated that Section

323 relates to any necessary elements to support the Plaintiff’s NIED claim in this case.

Therefore, Dr. Kling’s Section 323 objection is overruled on the basis that he both failed to raise

it before Judge Eddy and that his legal argument fundamentally fails to support his NIED claim.

       Judge Eddy’s Report and Recommendation to grant Defendants’ Partial Motion to

Dismiss will be adopted.




                                                 6
      Case 2:18-cv-01368-MJH-CRE Document 64 Filed 07/23/20 Page 7 of 7




                                            ORDER

       AND NOW, this ____ of July 2020, it is hereby ORDERED that Judge Eddy’s Report

and Recommendation (ECF No. 60) dated May 8, 2020, is ADOPTED as the Opinion of this

Court. Defendants’ Partial Motion to Dismiss is GRANTED. Dr. Kling’s negligent infliction of

emotional distress claim, Count VIII of Plaintiff’s First Amended Complaint, is dismissed.

Further, because Pennsylvania has not recognized a special relationship between

employee/employer and/or student/university to support a negligent infliction of emotional

distress claim, any amendment is deemed futile.

       As Defendants have filed their Answer to the remaining Counts of the First Amended

Complaint (ECF No. 48), the matter is now referred to Magistrate Judge Eddy for further

proceedings.

                                            BY THE COURT:




                                            MARILYN J. HORAN
                                            United States District Judge




                                                  7
